In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 13-3745
JEFFORY SCHANE,
                                                  Plaintiff-Appellant,

                                 v.

INTERNATIONAL BROTHERHOOD OF TEAMSTERS
UNION LOCAL NO. 710 PENSION FUND PENSION
PLAN, et al.,
                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
             No. 1:12-cv-8757 — Amy J. St. Eve, Judge.
                     ____________________

       ARGUED MAY 22, 2014 — DECIDED JULY 23, 2014
                ____________________

   Before POSNER, FLAUM, and MANION, Circuit Judges.
    FLAUM, Circuit Judge. Jeffory Schane, now retired, re-
ceives a monthly pension from his union pension plan. The
plan’s board of trustees has determined that, based on its in-
terpretation of the pension plan, Schane is entitled to $2,600
per month. Schane reads the plan differently, and believes he
2                                                  No. 13-3745

should receive $2,900. We are asked to decide whether the
trustees’ interpretation of the plan is arbitrary or capricious.
                        I. Background
    In February 2008, Jeffory Schane suffered a job-related in-
jury while working for YRC Roadway Express, a trucking
company. He drew workers’ compensation benefits until he
returned to work in April 2009. Schane was medically
cleared for light-duty work only, however, and with no work
of that kind available, he resumed workers’ compensation in
March 2010. He continued taking workers’ compensation
benefits until he resigned from YRC on December 30, 2011.
    YRC and its employees, including Schane, participate in
the International Brotherhood of Teamsters Union Local No.
710 Pension Fund Pension Plan, a multi-employer benefit
trust fund and an “employee pension benefit plan” within
the meaning of 29 U.S.C. § 1002(2). Schane initially submit-
ted a pension application to the plan in July 2009, after re-
turning from his first stint on workers’ compensation. How-
ever, he left blank the line on the application indicating his
last day of work, apparently because the plan does not per-
mit participants to take a pension while they are also receiv-
ing workers’ compensation from their employer. See Sum-
mary Plan Description 4. The following March, Schane told
the plan that his last day of work would be October 31, 2010.
Three months later, he delayed his last day by a year, to Oc-
tober 31, 2011. In September 2011, he told the plan that he
would no longer retire on October 31, 2011, either. Finally, on
December 21, he wrote that he would retire at the end of the
month and that his pension should therefore be effective on
January 1, 2012. Schane resigned from YRC on December 30.
No. 13-3745                                                    3

     The Local No. 710 pension plan enumerates ten or so dif-
ferent pension categories, each with its own rules for calcu-
lating benefits. For present purposes we focus only on the
“special regular pension,” for which Schane is eligible. Bene-
fits in the special regular pension are essentially a function of
two variables: the number of “future pension credits” the
pensioner has accumulated and the pensioner’s age at the
time of retirement.
    Over Schane’s years of service at YRC, the company
made pension contributions on his behalf. These contribu-
tions, which totaled 25.6 credits, ceased in August 2009;
YRC’s agreement with the union only obligated it to make
payments for a limited period while the employee was on
workers’ compensation. Once YRC’s obligation was dis-
charged, Schane made additional self-pay contributions
(worth 0.4 credits) between August and December 2009 to
bring the total up to 26 credits.
    Section 3.062(b)(i) of the pension plan provides that a
participant who retires with 26 credits is entitled to $2,600
per month. But a participant who retires “on or after age 50”
with “26 or more but less than 27” future pension credits is
entitled to $2,900 per month. Plan § 3.062(b)(ii). Schane’s age
at the time of retirement is thus a significant question, to the
tune of $3,600 per year. However, Schane and the plan can-
not agree on the date that he “retired” for plan purposes.
The plan’s board of trustees says August 2009; Schane says
December 2011.
    The plan defines “retirement,” though not in an especial-
ly transparent way. An initial complication is that the term
means different things depending on whether the pensioner
has reached “Normal Retirement Age.” (Per section 1.19 of
4                                                        No. 13-3745

the plan, normal retirement age occurs when an employee
turns sixty-five or accumulates ten years of service, which-
ever is later.) The parties agree that Schane retired before
normal retirement age, so only that portion of the “retire-
ment” definition is relevant. For completeness, however, we
reproduce the second part of the definition in a footnote.
              Section 6.05: Retirement or Retires
    (a) Before attainment of Normal Retirement Age, “Re-
    tirement” or “Retires” means cessation of being em-
    ployed in Covered Employment or engaging in any of
    the following:
       (i) employment with any Contributing Employer;
       (ii) employment in the same or related business as
    any Contributing Employer;
       (iii) self-employment in the same or related busi-
    ness as any Contributing Employer;
       (iv) employment or self-employment in any busi-
    ness which is under the jurisdiction of the Union at
    the time of such Retirement; or
        (v) employment or self-employment … in any po-
    sition covered by a Teamster contract between that
    employer and any affiliate of the International Broth-
    erhood of Teamsters … . 1

1 The subsection dealing with retirement after normal retirement age,
Plan § 6.05(c), reads:
    On or after January 1, 1982, to be deemed Retired after his at-
    tainment of Normal Retirement Age, a Pensioner must cease and
    refrain from:
No. 13-3745                                                               5

    Two terms in this definition require definition them-
selves. The first is “Covered Employment,” which means
employment with an employer who makes contributions to
the pension fund on the employee’s behalf. Plan § 1.09(b).
The second is “Contributing Employer.” Although this term
is capitalized as if it were a specially defined term, it is not
listed in the definitions section of the plan. But plain “Em-
ployer” is—in somewhat circular fashion, it means “any as-
sociation or individual Employer” that must contribute to
the trust fund pursuant to a collective bargaining agreement,
or “any Employer not a party” to such an agreement but
who assents to the trustees’ satisfaction to be bound. Plan
§ 1.12. We take it therefore that “Contributing Employer”


         (i) employment in the geographical area covered by the Plan
    at the time that the payment of benefits commenced, in any job
    that requires the same skills (or in a job classification) that the
    Pensioner ever acquired while in Covered Employment under
    the Plan, with any Contributing Employer or with any other
    Employer in any job that was covered by the Plan at the time of
    his Annuity Starting Date of benefits; or
        (ii) self-employment in the geographical area covered by the
    Plan at the time that the payment of benefits commenced that
    requires the same skills that the Pensioner ever acquired while in
    Covered Employment, in any business activity of any Contrib-
    uting Employer who was covered by the Plan at the time of his
    Annuity Starting Date of benefits; provided, however, that a
    Pensioner will be considered Retired if he works less than 40
    hours a month in such employment or self-employment.
In addition to this subsection, Plan § 6.05(b) defines “retirement” after
normal retirement age but “[p]rior to January 1, 1982.” Plan § 6.05(d) au-
thorizes a participant to request in advance whether a given type of em-
ployment falls within the categories listed in section 6.05(a).
6                                                 No. 13-3745

means an employer who contributes to the pension fund for
some employees, but not for the particular employee in
question.
    In short, to use the plan’s language, Schane was em-
ployed in Covered Employment until August 2009, when
YRC ceased making contributions on his behalf. See Plan
§ 6.05(a). And Schane was engaged in employment with a
Contributing Employer (namely, YRC) until December 2011,
when he stopped receiving workers’ compensation benefits
and resigned from the company. See Plan § 6.05(a)(i).
    After Schane submitted his final pension application, the
board of trustees approved him for the lower pension of
$2,600 per month. Schane appealed to a special committee of
the trustees, arguing that although he ceased engaging in
Covered Employment in August 2009, when he was forty-
eight years old, his “retirement” did not occur until he also
ceased employment with YRC in December 2011, at fifty.
However, the committee upheld the trustees’ initial determi-
nation. It reasoned:
    Mr. Schane contends that he should receive a higher
    pension because he retired at age 50. Section
    3.062(b)(ii) of the Pension Plan describes the benefits
    which are payable for a participant who Retires on or
    After Age 50 with twenty-five or more but less than
    thirty Future Pension Credits. “Retirement” or “Re-
    tires” means the cessation of being employed in Cov-
    ered Employment (see Section 6.05). Covered Em-
    ployment is defined in Section 1.09(b) as employment
    by an employer making contributions on behalf of the
    employee to the Fund. In Mr. Schane’s case, his last
    contribution was made when he was forty-eight years
No. 13-3745                                                    7

   old. Consequently, he did not satisfy the requirement
   of Retiring after age 50.
    Schane then filed an action in federal district court under
ERISA. Schane argued that the trustees erred by focusing on-
ly on whether he had ceased working for a covered employ-
er, while ignoring whether—and when—he had also ceased
engaging in the activities precluded by section 6.05(a)(i)-(v).
The district court too rejected Schane’s argument. It observed
that the plan’s definition of “retirement” was phrased in the
disjunctive: “‘Retirement’ … means cessation of being em-
ployed in Covered Employment or engaging in any of the
following … .” Plan § 6.05(a) (emphasis added). Further-
more, as the court noted, citing the Sixth Circuit’s opinion in
Marquette General Hospital v. Goodman Forest Industries, 315
F.3d 629, 633 (2003), “the word or does not also mean and.” In
light of this disjunctive definition, the district court conclud-
ed, the trustees appropriately interpreted section 6.05 to re-
quire either cessation of covered employment or cessation of
the later-enumerated activities—not both. It awarded sum-
mary judgment to the defendants.
                        II. Discussion
     The plan gives the board of trustees discretionary author-
ity to construe its terms and determine eligibility for bene-
fits. Therefore, like the district court, we review the trustees’
reasoning only under an arbitrary and capricious standard.
Tompkins v. Cent. Laborers’ Pension Fund, 712 F.3d 995, 999 (7th
Cir. 2013). This generous standard requires us to uphold a
fiduciary’s interpretation of plan documents so long as it
“has rational support in the record,” Speciale v. Blue Cross &
Blue Shield Ass’n, 538 F.3d 615, 621 (7th Cir. 2008), but we are
8                                                     No. 13-3745

not a “rubber stamp.” Cerentano v. UMWA Health & Ret.
Funds, 735 F.3d 976, 981 (7th Cir. 2013).
    The present dispute boils down to whether cessation of
covered employment is sufficient for retirement or merely
one of two necessary requirements (the other being cessation
of the enumerated activities in section 6.05(a)(i)-(v)). The dis-
trict court reasoned that, because the definition of “retire”
took the form cessation of X or Y, the trustees were free to in-
terpret it disjunctively: that is, to treat cessation of X as a suf-
ficient condition. We find that the matter is not so clear.
   Often, the word or does function as a straightforward dis-
junctive. Consider the following sentence: “parent” means
someone who has a son or daughter. No one would contend that
a man who has a daughter is not a “parent” because he does
not also have a son. Clearly, to satisfy this definition, the
man must only have a son or have a daughter; he does not
need both. In this sentence, the word or indicates precisely
what the board of trustees thought it did in section 6.05.
    But consider another sentence, very similar to the previ-
ous one: “non-parent” means someone who does not have a son or
daughter. Suppose the same man comes to you and claims he
is a non-parent. True, he admits, he does have a daughter.
However, he is quite certain that he does not have a son. The
man notes that the definition of “non-parent” consists of two
parts joined with an or, and furthermore that “the word or
does not also mean and.” Marquette, 315 F.3d at 633. Thus, he
reasons, the definition is disjunctive; because he satisfies the
first part of the definition (no son), it simply does not matter
whether he satisfies the second (no daughter). QED.
No. 13-3745                                                   9

   The flaw in the man’s argument is easy to spot. To be a
non-parent, a person must not have a son or daughter—
which is to say, he must not have a son and he must not have
a daughter. Because this man does not satisfy the second
part of the definition (he has a daughter), he is not a non-
parent, even though he satisfies the first (he has no son).
    Note how, in the paragraph above, the or-statement (“not
have a son or daughter”) was rephrased using only an and
(“not have a son and not have a daughter”). This equiva-
lence arises when a speaker combines a negation (like “not
have”) with a disjunctive word (like “or”). Another example
from a recent book on legal interpretation illustrates the
point: “After a negative, the conjunctive and is still conjunc-
tive: Don’t drink and drive. You can do either one, but you
can’t do them both. But with Don’t drink or drive, you cannot
do either one: Each possibility is negated.” Antonin Scalia &
Bryan A. Garner, Reading Law: The Interpretation of Legal
Texts 119 (2012). In propositional logic, this move—the rule
of inference that not (X or Y) is equivalent to not X and not
Y—is known as one of “De Morgan’s Laws.” See Lawrence
M. Solan, The Language of Judges 49 (1993). Formal notation
aside, the point is merely that determining the meaning of or
in a sentence is not just a matter of declaring that the word is
disjunctive. Context matters.
    Returning to the question at hand, is the cessation of cov-
ered employment sufficient to deem an employee retired?
Put another way, is the definition of “retirement” in section
6.05(a) like the definition of “parent” or the definition of
“non-parent” above? On its own, the answer is not obvious,
in part because the plan’s language—“cessation of being
employed in Covered Employment or engaging in any of the
10                                                     No. 13-3745

following” activities—is so inelegant. Certainly the word
“cessation” has the flavor of a negation; but given the un-
wieldy phrasing there may be room for debate.
    In most cases, ambiguity would suggest that the interpre-
tive question is for the trustees to decide. See Hess v. Reg-
Ellen Machine Tool Corp., 423 F.3d 653, 662 (7th Cir. 2005)
(“The requirement that we give deference to the plan admin-
istrator’s interpretation is especially applicable when plan
language is ambiguous, for that is precisely when the admin-
istrator exercises his grant of discretion.”). In this case,
though, the trustees seem scarcely to have noticed the ambi-
guity in the first place.
   Here again, in relevant part, is the committee’s reasoning
on the issue of Schane’s age at “retirement”:
     “Retirement” or “Retires” means the cessation of be-
     ing employed in Covered Employment (see Section
     6.05). Covered Employment is defined in Section
     1.09(b) as employment by an employer making con-
     tributions on behalf of the employee to the Fund. In
     Mr. Schane’s case, his last contribution was made
     when he was forty-eight years old. Consequently, he
     did not satisfy the requirement of Retiring after age
     50.
Even under the deferential standard of review applied to
ERISA actions, this explanation is lacking. It begins by mis-
stating the definition of “retirement” from section 6.05(a).
“Retirement” most certainly does not mean the cessation of
being employed in covered employment—it means the ces-
sation of being employed in covered employment or engaging
in the activities listed in section 6.05(a)(i)-(v). Not surprisingly,
No. 13-3745                                                      11

because the explanation omits the second half of the defini-
tion, the trustees never suggest why “cessation of being em-
ployed … or engaging” should be read disjunctively, rather
than as a conjunctive prohibition that applies to both sides of
the or. In these circumstances, “there simply is no analysis or
‘reasoning’ to which the Court may defer under the arbitrary
and capricious standard.” Gritzer v. CBS, Inc., 275 F.3d 291,
296 (3d Cir. 2002); cf. Trs. of Cent. States, Se. & Sw. Areas Health
& Welfare Fund v. State Farm Mut. Auto. Ins., 17 F.3d 1081,
1083 (7th Cir. 1994) (“Deferential review is appropriate only
when the trust instrument allows the trustee to interpret the
instrument and when the trustee has in fact interpreted the
instrument.” (emphasis added)).
    Now, on appeal, the trustees do at least identify the issue.
But their analysis is quite brief: “the subparts in the defini-
tion of retire are separated by the disjunctive word ‘or,’”
they contend, “indicating that either subpart may constitute
‘retirement.’” Appellees’ Br. 12. And although the trustees
have substantial room to interpret ambiguous provisions,
their interpretation still must be “compatible with the lan-
guage and the structure of the plan document.” Frye v.
Thompson Steel Co., Inc., 657 F.3d 488, 493 (7th Cir. 2011). We
agree with Schane that the trustees’ interpretation is untena-
ble when viewed in the context of the rest of the plan.
Schane makes a number of arguments to this end, but we
will focus only on one: the argument that the trustees’ inter-
pretation cannot be reconciled with an accompanying plan
provision that covers suspension of benefits.
   The suspension-of-benefits section, section 6.06, requires
a pensioner to notify the trustees if he is no longer “retired”
within the meaning of section 6.05, and it permits the trus-
12                                                 No. 13-3745

tees to suspend an unretired pensioner’s benefits until he
once more enters retirement. Congress has specifically au-
thorized benefits plans to include this sort of provision so
that the plans are not used “to subsidize low-wage employ-
ers who hire plan retirees to compete with, and undercut the
wages and working conditions of employees covered by the
plan.” Cent. Laborers’ Pension Fund v. Heinz, 541 U.S. 739, 742
n.1 (2004) (citation omitted).
     In the trustees’ view, the fact that an employee has ceased
covered employment is itself sufficient to deem that employ-
ee retired. This would undercut the suspension-of-benefits
provision because a pensioner who resumed work in the
same industry and geographic area would nevertheless re-
main retired. Why? Even though the employee would have
resumed employment in one of the activities listed in section
6.05(a)(i)-(v)—and so would not satisfy the second half of the
definition of “retirement”—the employee would still contin-
ue the “cessation of being employed in Covered Employ-
ment” (at least so long as the new employer did not make
pension contributions on his behalf). Plan § 6.05(a). Under
the trustees’ interpretation, therefore, that employee would
still be deemed “retired” despite now working for a compet-
itor—largely vitiating the suspension-of-benefits clause.
   The trustees’ response to this argument is perplexing:
“Assume, hypothetically, that in 2015, Appellant [i.e.,
Schane] wished to return to the same sort of work he per-
formed for his employer prior to his retirement, but for a
non-signatory employer.” Appellees’ Br. 17. “Under § 6.06,”
they write, “the Trustees would look at Appellant’s proposed
employment and could determine that his attempt to re-
enter employment in the same or related business as a Con-
No. 13-3745                                                  13

tributing Employer would therefore require suspension of
his pension. Nothing in the determination made by the Trus-
tees that Appellant retired in 2009 when contributions
ceased being made on his behalf, precludes the Trustees
from deciding at some point in the future whether or not
Appellant has violated Section 6.05 and thus suspend his
benefits.” Id.
    We do not see how this could be the case. Remember, the
trustees have already argued that “the subparts in the defini-
tion of retire are separated by the disjunctive word ‘or,’ indi-
cating that either subpart may constitute ‘retirement.’” Id. at
12 (emphasis added). They cannot now turn around and say
that, for suspension-of-benefits purposes, cessation of cov-
ered employment alone is not enough. The trustees else-
where suggest that the word “retirement” should be under-
stood differently in different contexts—that “under the clear
terms of the plan, the definition of retirement has a different
function depending on the circumstance.” Id. at 15. But alt-
hough the definition of “retirement” expressly distinguishes
between retirement before and after normal retirement age,
for example, see Plan §§ 6.05(a), (c), it says nothing about re-
tirement for calculation-of-benefits purposes versus suspen-
sion-of-benefits purposes. “Once a term has been defined by
the Plan and interpreted by the administrator to have a par-
ticular meaning, the administrator may not change the
meaning when the term is used in a different part of the Plan
without any basis in the Plan or in ERISA to do so.” Reich v.
Ladish Co., 306 F.3d 519, 525 (7th Cir. 2002). To interpret the
same defined term in two different ways in this manner is
paradigmatically arbitrary and capricious. Id.
14                                                   No. 13-3745

    An ERISA plan “must be read as a whole, considering
separate provisions in light of one another and in the context
of the entire agreement.” Schultz v. Aviall, Inc. Long Term Dis-
ability Plan, 670 F.3d 834, 838 (7th Cir. 2012). Accordingly, we
agree with Schane that, to the extent the plan’s definition of
“retirement” in section 6.05 is ambiguous, that ambiguity is
resolved by looking to the accompanying suspension-of-
benefits clause in section 6.06. In the context of the entire
agreement, the only sensible interpretation of section 6.05(a)
is that a participant must cease both covered employment
and the activities listed in section 6.05(a)(i)-(v) to be deemed
“retired.”
    When a plan administrator does not give adequate rea-
soning for its decision, we normally remand the case so that
the administrator can make further findings or provide addi-
tional explanation. E.g., Holmstrom v. Metro. Life Ins. Co., 615
F.3d 758, 778 (7th Cir. 2010); Love v. National City Corp. Welfare
Benefits Plan, 574 F.3d 392, 398 (7th Cir. 2009). But in light of
the preceding discussion, and the trustees’ flimsy defense of
their own interpretation on appeal, we believe that it is
“clear cut that it would be unreasonable for the plan admin-
istrator to deny the application for benefits on any ground.”
Id. (citing Gallo v. Amovo Corp., 102 F.3d 918, 923 (7th Cir.
1996)). The judgment of the district court is REVERSED, and
the case REMANDED for further proceedings consistent with
this opinion.